Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavenagh et al. (10,064,298). Disclosed is a foldable apparatus for receiving a foldable device, comprising a casing (1200, Figures 39-41) for receiving the foldable device, including a body (inside 40 and 42) for providing an accommodation to the foldable device, and a bending zone (at 1202) for folding the body from an unfolded position (Figure 39) to a folded position (Figure 41), including a stress relaxation structure (1202 and 1204) for retaining the body to the folded position and reversing the body to the unfolded position, wherein the stress relaxation structure includes a bellow structure (1204) that includes at least one convex portion (defining channels 1204) and at least one concave portion (channels 1204), and wherein the at least one convex portion and the at least one concave portion are connected alternately, and a distance between adjacent convex portions is decreased while unfolding the foldable apparatus.  
As to claim 2, Cavenagh et al. disclose the body including a first part (40) and a second part (42) and the stress relaxation structure (1202 and 1204) connects the first part and the second part. 
As to claim 4, Cavenagh et al. disclose the first part and the second part including a peripheral frame structure.

Claim 15 is finally rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (10,645,827). Cavenagh et al. disclose a foldable apparatus for receiving a foldable device, comprising a casing (1200, Figures 39-41) for receiving the foldable device, including a first portion (40) and a second portion (42), wherein the first portion is structured to provide an accommodation to the foldable device, and the second portion is a bending area for the first portion while being folded from an unfolded position (Figure 39) to a folded position (Figure 41), wherein the second portion is designed to have a stress relaxation structure in order to retain the folded position and reverse the first portion to the unfolded position, wherein the stress relaxation structure includes a bellow structure (1204) that includes at least one convex portion (defining channels 1204) and at least one concave portion (channels 1204), and wherein the at least one convex portion and the at least one concave portion are connected alternately, and a distance between adjacent convex portions is increased while folding the foldable apparatus.     

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are finally rejected under 35 U.S.C. 103 as being unpatentable over Cavenagh et al. in view of Stroetmann (2016/0014914). As to claim 3, Cavenagh et al. do not disclose a window. However, Stroetmann discloses a similar foldable apparatus with a first part and a second part including a window (revealing 506 in Figure 5A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Cavenagh et al. with a window in the manner of Stroetmann as claimed, as such a modification would predictably provide internal viewing of the apparatus from the outside of the apparatus. . 
As to claim 5, Stroetmann further discloses the first part, the second part and the stress relaxation structure being integrally molded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Cavenagh et al. of a similar integrally molded construction in the manner of Stroetmann as claimed, as such a modification would predictably provide a more easily provided single component. . 

Applicant’s arguments with respect to claims 1-5 and 15  have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG